United States Court of Appeals
                                                                                 Fifth Circuit
                                                                                 F I L E D
                                                                                November 3, 2003
                   IN THE UNITED STATES COURT OF APPEALS
                                                                              Charles R. Fulbruge III
                               FOR THE FIFTH CIRCUIT                                  Clerk



                                      No. 02-51304



      PAUL DAVID WOOSLEY,

                                                       Plaintiff-Appellant,

                                          versus

      THE ADOPTION ALLIANCE; CAROL R. HABERMAN,
      Judge, 45th District Court; BEXAR COUNTY 225TH
      JUDICIAL DISTRICT COURT; ALMA L. LOPEZ, Justice,
      Fourth Court of Appeals District,

                                                       Defendants-Appellees.


                  Appeal from the United States District Court for
                           the Western District of Texas
                         (USDC No. SA-02-CV-372-FB)
          _______________________________________________________


Before REAVLEY, HIGGINBOTHAM and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Without reaching the other grounds for dismissal, we agree with the district court

that this action is barred under the Rooker-Feldman doctrine, because appellant is

      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
attempting to overturn the state court judgments denying his requests to vacate the decree

of adoption and decree of termination. Those judgments are not void for lack of

jurisdiction so as to fall within an exception to the doctrine. The Supreme Court has held

that “a United States District Court has no authority to review final judgments of a state

court in judicial proceedings.” D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983). When the federal “court is in essence being called upon to review the state-court

decision, the court lacks subject matter jurisdiction to conduct such a review.” Davis v.

Bayless, 70 F.3d 367, 375 (5th Cir. 1994) (internal quotation marks omitted). We find no

recognized exception or limitation on the Rooker-Feldman doctrine applicable to this

case. Even if Woosley’s complaint is characterized as a due process challenge to the

procedures employed by the state court, the suit in federal court is nevertheless barred.

See Liedke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir. 1994).

       AFFIRMED.




                                             2